911 F.2d 725Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Walter Reed MARTINDALE, III, Defendant-Appellant.
No. 90-7040.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 18, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (CR No. 84-161-A)
Walter Reed Martindale, III, appellant pro se.
Justin W. Williams, Assistant United States Attorney, Alexandria, Va., for appellee.
E.D.Va.
DISMISSED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Walter Reed Martindale appeals the district court's denial of his motion for recusal.  Because the decision is clearly interlocutory and therefore not subject to our jurisdiction, the appeal is dismissed.


2
It is well established that the denial of a motion for recusal or to disqualify is not a final order nor one that should be treated as such under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949);  Vuono v. United States, 441 F.2d 271, 272 (4th Cir.1971);  General Tire & Rubber Co. v. Watkins, 331 F.2d 192, 198 (4th Cir.), cert. denied, 377 U.S. 952 (1964).  Because the district court's ruling on the motion in the instant case was not a final order under 28 U.S.C. Sec. 1291 nor an order presented to this Court under 28 U.S.C. Sec. 1292(b), see In re Virginia Electric & Power Co., 539 F.2d 357, 363 (4th Cir.1976), the appeal is dismissed.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
DISMISSED.